Name: Commission Regulation (EEC) No 2539/93 of 15 September 1993 amending Commission Regulation (EEC) No 3942/92 establishing a reference method for the determination of sitosterol and stigmasterol in butteroil
 Type: Regulation
 Subject Matter: health;  processed agricultural produce;  marketing;  natural and applied sciences
 Date Published: nan

 Avis juridique important|31993R2539Commission Regulation (EEC) No 2539/93 of 15 September 1993 amending Commission Regulation (EEC) No 3942/92 establishing a reference method for the determination of sitosterol and stigmasterol in butteroil Official Journal L 233 , 16/09/1993 P. 0001 - 0001 Finnish special edition: Chapter 3 Volume 52 P. 0131 Swedish special edition: Chapter 3 Volume 52 P. 0131 COMMISSION REGULATION (EEC) No 2539/93 of 15 September 1993 amending Commission Regulation (EEC) No 3942/92 establishing a reference method for the determination of sitosterol and stigmasterol in butteroilTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (1), as last amended by Regulation (EEC) No 2071/92 (2), and in particular Article 6, paragraph 7 thereof, Whereas Article 1 of Commission Regulation (EEC) No 3942/92 (3) specifies that the reference method of analysis described in the Annex of that Regulation shall be applied for the determination of the stigmasterol and v-sitosterol content of butteroil; Whereas the use of routine methods should not be excluded and therefore the text of Article 1 of that Regulation should be amended to avoid possible misunderstanding; Whereas this amendment does not modify the substance of the Regulation but aims only to clarify it and therefore should have a retroactive effect; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION: Article 1 The first paragraph of Article 1 of Regulation (EEC) No 3942/92 is replaced by the following text: 'The reference method of analysis to determine the stigmasterol content of butteroil according to Article 6 of Regulation (EEC) No 3143/85, Article 6 of Regulation (EEC) No 570/88 or Article 11 of Regulation (EEC) No 429/90 and the v-sitosterol content of butteroil according to Article 6 of Regulation (EEC) No 570/88, is specified in the Annex'. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1st February 1993. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 September 1993. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 148, 28. 6. 1968, p. 13. (2) OJ No L 215, 30. 7. 1992, p. 64. (3) OJ No L 399, 31. 12. 1992, p. 29.